DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 6/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the applicant claims that the electrode contacts are disposed between first and second film layers. This struck the Examiner as odd, because if the contacts were disposed between thin film layers, they could not function as electrodes as they could not conduct stimulation to the tissue or sense signals from the tissue. In concurrence with this view, applicant’s specification makes clear that the electrode contacts MUST be exposed by removing the thin film layer before implantation in order for the device to function as intended. Therefore, it seems that the applicant is claiming a non-functional device in an intermediate manufacturing step and the claim is considered incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janik et al. (US 2011/0077660, hereinafter Janik).
Regarding claim 9, Janik discloses a device that can be used to stimulate the cortex of the brain (par. 0253). The device includes a plurality of electrode segments located adjacent to each other, each segment best indicated by the dashed lines in figure 2. Each electrode segment includes a thin film pad (par. 0068, 0080). A plurality of electrode contacts 36 are located on each electrode segment (only the electrodes on the first electrode segment are shown in figure 2, but it is disclosed that electrodes are located on each segment; see par. 0069). A proximal connector 38/41 is connected to the proximal end of each segment such that the electrode segments and proximal connectors are disposed in a stacked configuration during deployment through a single opening, and then can be fanned out after implantation (figure 1, 26, par. 0144). 
Regarding claim 10, each segment is considered a “pie slice shape” as one can cut a pie in any shape.
Regarding claims 11-12 and 15, after deployment, the segments have rounded corners to form a half circle (see top of figure 2). 
Regarding claim 13, the electrode segments form a full circle, as seen below:

    PNG
    media_image1.png
    356
    460
    media_image1.png
    Greyscale


Regarding claim 14, Janik discloses the electrode contacts between a first thin film layer 124 and second thin film layer 72 (par. 0082, 0086, 0089).
Regarding claim 16, the thin film pad includes openings 63 that can be used for sutures, if so desired by a user (see figure 2A). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,415,187, US 2015/0094734 and US 2004/0186543.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792